Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-16-00762-CR

                                  Burnette Anthony GONZALEZ,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                     From the County Court at Law No. 11, Bexar County, Texas
                                      Trial Court No. 498981
                          Honorable Tommy Stolhandske, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: January 4, 2017

APPEAL DISMISSED

           On December 20, 2016, the Bexar County Clerk filed a supplemental clerk’s record that

contained copies of (1) appellant’s Motion to Withdraw Notice of Appeal filed in the trial court

and (2) the trial court’s order granting the motion. The Texas Rules of Appellate Procedure require

that, if an appellant wishes to withdraw her appeal “[a]t any time before the appellate court’s

decision, . . . [t]he appellant and . . . her attorney must sign the written motion to dismiss and file

it in duplicate with the appellate clerk, who must immediately send the duplicate copy to the trial

court clerk.” TEX. R. APP. P. 42.2(a) (emphasis added). Appellant’s attorney did not file the
                                                                              04-16-00762-CR


motion with this court. Nevertheless, because the motion is signed by both appellant and her

attorney, we will treat the motion as having been filed in this court.

       We grant the motion and dismiss the appeal.


                                                  PER CURIAM


Do not publish




                                                -2-